Citation Nr: 0943936	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for flat feet, claimed 
as foot pain.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for hepatitis C because he contracted such disease during 
service through a possible blood transfusion when he 
"smashed" his finger at Ft. Hood in 1974, injection with 
contaminated needles during numerous vaccinations, and/or use 
of dirty utensils.  The Veteran reports that he had also had 
a surgical hernia repair after service in 1989, but he is 
unsure if he received a blood transfusion at that time.  He 
denies any intravenous (IV) drug use, unprotected sex, or 
other risk factors for hepatitis C.  

Service treatment records currently in the claims file 
include the Veteran's entrance and exit examinations, which 
reflect no complaints, treatment, or diagnosis for hepatitis 
C.  However, the October 1975 exit examination indicates that 
the Veteran had a positive urinalysis and a history of drug 
abuse (opiates), and he was recommended for Medevac and a 
Chapter 13 discharge.  A one-page record from the U.S. Army 
Hospital at Ft. Campbell, dated in December 1975, indicates 
that the Veteran was admitted and confined to bed for 10 days 
for psychiatric treatment, and he was diagnosed with acute 
improper use of drugs, manifested by drug use.  

VA is required to make as many attempts as necessary to 
obtain relevant records from a Federal department or agency, 
and such efforts must continue until VA concludes that the 
records sought do not exist or that further efforts to obtain 
such records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2009).  As the Veteran has indicated that he may have had 
blood transfusion when he "smashed" his finger during 
service at Ft. Hood in 1974, any such records should be 
obtained and associated with the claims file upon remand.  
Additionally, as it is unclear whether the Veteran's 
treatment at Ft. Campbell in December 1975 was for IV drug 
use, records pertaining to such treatment should be obtained 
and associated with the claims file.  The RO/AMC should make 
additional attempts, as necessary, to obtain any available 
outpatient and/or inpatient treatment records from such 
facilities, including but not limited to a request for any 
available records from the appropriate agency or agencies, 
such as the National Personnel Records Center (NPRC).  

With regard to post-service treatment, the Veteran has 
indicated that he was first diagnosed with hepatitis C at the 
Memphis Health Department in approximately 2002, he was 
privately treated by Dr. Bowden one time thereafter, and he 
has received VA treatment for such condition since October 
2006, including in August 2007.  The records from Dr. Bowden 
have been associated with the claims file.  Although there 
are VA treatment records dated in October 2006 and February 
2007, no further VA treatment records have been obtained.  
Additionally, the Board notes that the RO made two attempts 
to obtain pertinent records from the Memphis and Shelby 
County Health Department; however, it appears that the second 
request was sent to an incorrect fax number.  Upon remand, 
any outstanding VA treatment records, to include those dated 
from February 2007 forward, should be obtained and associated 
with the claims file.  Additionally, further attempts should 
be made to obtain records from the Memphis Health Department, 
to include sending a request to the fax number provided by 
the Veteran in March 2007.  

As noted above, the Veteran also indicated that he had a 
surgical hernia repair in 1989, which may have involved a 
blood transfusion.  Upon remand, the Veteran should be 
requested to identify the provider who performed such 
surgery, and reasonable efforts should be made to obtain such 
treatment records.  

The Board notes that the Veteran was afforded a VA 
examination concerning his hepatitis C.  The examiner 
diagnosed the Veteran with hepatitis C, which has been stable 
and asymptomatic for at least the last five years.  However, 
the examiner was unable to offer an opinion as to the 
etiology of such disease without resulting to speculation.  
This constitutes a non-opinion and renders the examination 
inadequate for adjudication purposes.  As such, after all 
necessary development has been completed, the Veteran should 
be scheduled for another VA examination to determine the 
etiology of his hepatitis C.  The examination report should 
specify the hepatitis C risk factors to which the Veteran has 
been exposed, based on lay and medical evidence, and reflect 
a weighing of such factors.

With the regard to flat feet, claimed as foot pain, the 
Veteran asserts that he is entitled to service connection for 
such condition because he had flat feet and foot pain during 
service, and he has had continuous foot pain since that time.  

The Board notes that the Veteran reported having foot 
troubles and occasional leg cramps in his November 1972 
entrance examination.  Additionally, the Veteran indicated in 
his claim for disability benefits (VA Form 21-526) that he 
was treated for foot pain in 1973 at the U.S. Army Hospital 
in Ft. Polk, Louisiana.  Upon remand, such records should be 
obtained in associated with the claims file.  

The Board further notes that, even if there is no 
documentation of treatment for foot pain or flat feet during 
service, the Veteran is competent to describe the nature and 
extent of his in-service foot pain.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007).  Additionally, the Veteran 
is competent to testify as to the timing and continuity of 
such symptoms, as they are capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  The RO/AMC and the 
Board, as fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Significantly, lay evidence may not 
be deemed not credible solely due to the absence of 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 
1337.  

Accordingly, as there is an indication of in-service foot 
pain and continuity of symptomatology, the Veteran must be 
afforded a VA examination to determine the nature and 
etiology of such condition upon remand.  The VA examiner 
should specifically address whether the Veteran's flat feet 
and foot pain preexisted active duty service and, if so, 
whether such conditions permanently increased in severity 
beyond their natural progression as a result of such service.  
Additionally, the examination report should reflect 
consideration of both the medical and lay evidence concerning 
the Veteran's flat feet, claimed as foot pain.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Make as many attempts as necessary 
to obtain any outstanding service 
treatment records, to include the 
following: treatment for a "smashed" 
finger at Ft. Hood in 1974, psychiatric 
or other treatment at Ft. Campbell in 
December 1975, treatment for foot pain 
at Ft. Polk in 1973.  A request should 
be made for both inpatient and 
outpatient records pertaining to the 
Veteran's claimed conditions.  If a 
direct request to the appropriate 
facility is unsuccessful, make a 
request to the appropriate agency or 
agencies, to include the NPRC.  
Requests must continue until it can be 
reasonably determined that the sought 
after records sought do not exist or 
that further efforts to obtain such 
records would be futile. 

2.  Request the Veteran to identify the 
provider(s) who performed his surgical 
hernia repair in 1989, and to complete 
an Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
obtaining the necessary 
authorization(s), request copies of 
such records from the identified 
provider(s), and make further 
attempt(s) to obtain records pertaining 
to the Veteran's hepatitis C from the 
Memphis Health Department, to include 
faxing a request to the number provided 
by the Veteran in March 2007.  Any 
outstanding VA treatment records should 
also be obtained, to include those 
dated from February 2007 forward.  

3.  All reasonable attempts should be 
made to obtain the records referred to 
in the preceding paragraphs, including 
but not limited to the attempts 
specified above.  All requests and 
responses, including any records 
received or negative responses, should 
be associated with the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile.  The Veteran must be notified 
of the attempts made and why further 
attempts would be futile, and allowed 
the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above-
described development, schedule the 
Veteran for VA examinations with the 
appropriate medical professionals to 
determine the nature and etiology of 
his current hepatitis C and any current 
foot pain, to include flat feet.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
and reviewed by the examiners, and such 
review should be noted in the reports.  
All necessary tests and studies should 
be conducted.  The examiners are 
requested to respond to the following 
questions:

(a)  What is the nature of the 
Veteran's current foot pain?  For 
any diagnosed condition, to 
include flat feet, did such 
condition preexist the Veteran's 
active duty service?  

(i)  If so, did such 
condition permanently 
increase in severity beyond 
its natural progression as a 
result of such service?  

(ii)  If the Veteran's 
current foot condition, to 
include flat feet, did not 
preexist his active duty 
service, is it at least as 
likely as not (probability of 
50% or more) that such 
condition was incurred during 
service?  

(b)  Does the Veteran currently 
have hepatitis C?  If so, is it at 
least as likely as not 
(probability of 50% or more) that 
such condition was incurred or 
aggravated during active service?  
Please specify any hepatitis C 
risk factors to which the Veteran 
was exposed before, during, and 
after service, based on 
information elicited from the 
Veteran at the examination as well 
as evidence contained in the 
claims file, and weigh such 
factors.  

A complete rationale must be provided 
for any opinion offered.  In 
particular, any opinion offered must 
reflect consideration of both the 
medical and lay evidence of record.  If 
any requested opinion cannot be offered 
without resorting to speculation, such 
should be indicated in the examination 
report, with an explanation as to why 
an opinion cannot be offered.    

5.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken upon remand, the 
Veteran's claims should be 
readjudicated based on the entirety of 
the evidence, with consideration of all 
lay and medical evidence of record, as 
well as all potential theories for 
service connection.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

